Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary attachment comprising more than one attachment mechanism (claim 10) must be shown or the feature(s) canceled from the claim(s).   The secondary attachment means is define as a hole to receive a pin thereto; in any one of the embodiment none of the drawings is showing more than one hole. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13,15 and 16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 was amended to recites “support a clay target via a support tab, an opening of the support tab being oriented opposite to an opening of the hanger.”
	It is unclear to what “oriented opposite” the claim referred to.  Oriented in relation to what? The claim has not define any “orientation, direction”, and etc. to understand to what “oriented opposite” the claim referred to.  
Claim 9 recites the limitation "”the attachment point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Moran US 1,480,829 (“Moran”) or, in the alternative, under 35 U.S.C. 103 as obvious over Moran in view of Knudsen et al US6,311,851 (“Knudsen”).
	As per claim 1, Moran discloses a multiple attachment point apparatus (hanger frame/body 1)(Figs. 1 and 2; 45-81), comprising: 
	a hanger (hook 3) including an inner surface configured for attachment and a secondary attachment means (screw hole 2)(Figs. 1 and 2; 45-52); 
	a shaft, wherein the shaft is connected to the hanger (shaft connected to hook 3)(Figs. 1 and 2; note also the examiner’s markings in conjunction to Fig. 2 hereinafter); and 
	a support, wherein the support is connected to the shaft and configured to support via a support tab, an opening of the support tab being oriented opposite to an opening of the hanger (the hanger includes a support means that includes ledge 4 and retaining arm 6; such support includes opening, either between the frame 1 and the retaining arm; and/or between the frame and the ledge 4; either one of the openings are opposite to hanger/hook 3openings)(Figs.1 and 2; 45+; note also the examiner’s markings).


Examiner’s markings 

    PNG
    media_image1.png
    964
    896
    media_image1.png
    Greyscale

	With respect to the device as a multiple attachment point clay target apparatus, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Similarly, with respect to the function of device and the support means to support a clay target therefrom, it is also noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case as discussed above the prior art apparatus to Thompson teaches all the structural limitations of the claim.
	If there is any doubt regarding the examiner’s interpretations regarding Moran’s “an opening of the support tab being oriented opposite to an opening of the hanger”, in the hope of expedite prosecution the examiner notes that Knudsen discloses wherein an opening of a support tab being oriented opposite to an opening of a hanger (mounting bracket 14 hook portion 42 is opposite to hook 20 of hanging bracket 10)(Figs. 1A-5; 2:32-3:5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Moran’s hanger wherein an opening of the support tab being oriented opposite to an opening of the hanger as taught by Knudsen for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way of forming a hanger device including a hanger means and a tab means that is configure to function as support means.  The orientation of the tab would have not altered the function of the tab as supporting means thereof.
	In that regard, it is further noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
	Thus, such modification to Moran would have been merely a matter of obvious engineering choice without altered the function of the support tab nor would have such modification would have changed the nature of the device itself as a hanger means.
	As per claims 2-4, with respect to wherein the multiple attachment point clay target hanger is plastic (claim 2), wherein the multiple attachment point clay target hanger is a composite (claim 3), wherein the composite is a biodegradable composite (claim 4), note Knudsen’ 4:33-37 regarding the material using his invention.
	Also, although Moran is not specific regarding the use of the claimed materials, such modification would have been nothing more than a use of known materials suitable for their intended use as durable, strong, and safe materials.
	In that regard as it has been held, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Moran’s device with such materials as claimed for the reason that a skilled artisan would have been motivated in utilizing known and ready available materials that are suitable for their intended use as strong, durable and safe materials.
	Note: the examiner acknowledged that the prior art to Moran is not specific regarding such materials and thus is not anticipated the claimed invention of claims 2-4.  However, since the above rejection is also in the alternative under 35 USC 103, to simplify the above rejection, and not unnecessary create a lengthy Office action, the examiner didn’t create an additional rejection.   
	As per claim 5, Moran discloses wherein at least a portion of the inner surface is curved (Figs. 1 and 2).
	As per claim 6, Moran discloses wherein at least a portion of the inner surface is non-curved (Figs. 1 and 2; note also the examiner’s markings above).
	As per claim 7, Moran discloses wherein the secondary attachment means comprises a hole (screw hole 2)(Figs. 1 and 2; 45-50).
	As per claim 8, Moran discloses wherein the hole (2) is cylindrical (Figs. 1 and 2).
	As per claim 9, although Moran is not specific regarding wherein the attachment point in the second plane comprises a Y support, such configuration would have been nothing more obvious user/design choice, without any more.
	To that end, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  
See In re Dailey, 357 F.2d 669, 149 USPQ 47
	Furthermore, applicant has not disclosed that having an attachment point in the second plane comprises a Y support provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior are hanger means, and applicant’s invention, to perform equally well with either the hanger means taught by Moran (or the modified Moran) or the claimed attachment point in the second plane comprises a Y support because both would perform the same function of supporting means that are configure to support a target clay therefrom.  The actual configuration of the attachment means would have not change its purpose as attachment means of a hanger of a target clay, and one of ordinary skill in the art would have determined that any configuration is suitable and would have function the same.
	As per claim 10, Moran discloses wherein the secondary attachment means comprises more than one attachment mechanism (plurality of holes 2)(Figs. 1 and 2).
	As per claim 12, with respect to wherein the inner surface comprises a notch, the examiner construed the inner surface of hook 3 of Moran as such notch, nick, and etc.
	As per claim 13, Moran discloses wherein the secondary attachment means comprises a flat portion (the flat portion with respect to holes 2)(Figs. 1 and 2).
	As per claim 15, although Moran is not specific regarding wherein the secondary attachment means is positioned on a curved portion of the hanger, it is noted that the Court had held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Moran’s wherein the secondary attachment means is positioned on a curved portion of the hanger for the reason that a skilled artisan would have been motivated merely as a matter of obvious engineering choice without changing the nature/function of the secondary attachment means nor would have it alter the nature/function of the device as hanger device configure to provide support means. 
	As per claim 16, with respect to wherein the support further includes a retention tab, construed as either ledge 4 and/or retaining arm 6 of Moran.  Also, construed as the protruding portion/part of hook 20 as shown in Figs. 1A-3 of Knudsen (see also the examiner markings below regarding Knudsen’s tab).
Examiner’ markings regarding Knudsen’s retention tab

    PNG
    media_image2.png
    779
    879
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In addition, it seems as applicant arguing the intended use of his device comparing to the prior art (although not consider in the above rejection) and stated “Applicant respectfully disagrees and notes that the claim language "a clay target support, wherein the clay target support is connected to the shaft and configured to support a clay target" described the physical characteristics of the claimed embodiment and is more than merely functional or intended use.” (remarks page 1 and 2).
	Although Thompson is not relied by the examiner in the above rejection, it is important to recognize that the examiner is not ignoring such limitations, but such limitations are merely the intended use of the device to support a clay target.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure note the list of references cited upon 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        3/8/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711